Citation Nr: 1404454	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gall bladder removal.

3.  Entitlement to service connection for upper and lower dental work.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery disease (CAD) (claimed as congestive heart failure and sudden death syndrome).

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to an initial compensable rating for appendectomy scar. 
REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2010, August 2010, October 2010, and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Specifically, in the July 2010 rating decision, the RO granted service connection for an appendectomy scar (noncompensable rating), and denied service connection for sleep apnea, gall bladder removal, upper and lower dental work, GERD, and hypertension.  In the August 2010 rating decision, the RO denied service connection for CAD.  The October 2010 rating decision denied service connection for degenerative joint disease of the lumbar spine.  The January 2012 rating decision denied service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In his April 2013 and July 2013 substantive appeals (VA Form 9s), the Veteran indicated that he desired to testify at a videoconference hearing.  Upon review of the record, it does not appear that the Veteran has been scheduled for a hearing.  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Louisville, Kentucky, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


